Consideration of the motion to strike the transcript of the evidence commands attention first and is dispositive of the appeal. The transcript was not filed until 183 days after the rendition of the judgment and the motion to strike must be sustained. Dewrell v. Kearley, 250 Ala. 18, 32 So. 2d 812; General Acts 1943, p. 423, Supreme Court Rule 48, Code 1940, Tit. 7, Appendix.
Since the matters sought to be reviewed relate to questions of evidence, with the transcript stricken, no further consideration may be tendered the appeal and the judgment must be affirmed.
Motion to strike granted and judgment affirmed.
BROWN, FOSTER, and LAWSON, JJ., concur.